— Appeal by the plaintiff from a memorandum decision of the Supreme Court, Nassau County (Lock-man, J.), dated October 4, 1990, and two judgments of the same court, both entered November 29, 1990.
Ordered that the appeal from the decision is dismissed, as no appeal lies from a decision; and it is further,
Ordered that the judgments are affirmed, for reasons stated by Justice Lockman in his memorandum decision dated October 4, 1990; and it is further,
Ordered that the respondents, appearing separately and filing separate briefs, are awarded one bill of costs. Bracken, J. P., Rosenblatt, O’Brien and Copertino, JJ., concur.